In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00056-CV
         ______________________________


     IN THE MATTER OF THE MARRIAGE OF
           DONALD M. HOLDER AND
            ROSEMARY A. HOLDER




       On Appeal from the County Court at Law
                 Cass County, Texas
           Trial Court No. CCL-07-D-049




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

        Donald M. Holder, the sole appellant in this case, has filed a motion seeking to dismiss his

appeal. Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, his motion is granted. See

TEX . R. APP . P. 42.1.

        We dismiss the appeal.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:           May 29, 2008
Date Decided:             May 30, 2008




                                                 2